Citation Nr: 0637453	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased (initial) rating for a right 
shoulder disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision that awarded service 
connection and a 0 percent rating for a right should 
disability (residuals of coracoid impingement of the right 
shoulder). In March 2004, the RO increased the rating for 
this disability to 10 percent, but the veteran continues to 
disagree with the assigned rating.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is needed of her.


REMAND

Service connection and a 10 percent rating are currently in 
effect for a right shoulder disability (residuals of coracoid 
impingement).  The veteran seeks an increased rating based on 
limitations due to pain.  She also contends that her right 
shoulder disability has not been properly examined.

The veteran underwent a VA examination in October 2003.  The 
claims folder was not available for review at that time.  But 
more significantly, certain service medical records do not 
appear to be associated with the file, and their absence may 
affect a full and fair review of the current nature of the 
veteran's right shoulder disability.  

According to the currently available service medical records, 
the veteran's right shoulder was initially injured by a 
falling locker in 1999.  Despite extensive treatments, 
including physical therapy, anti-inflammatory medication, 
rest, and activity modification, she continued to have pain 
and eventually required subcoracoid injections which provided 
temporary relief.  In 2002, she apparently underwent 
coracoplasty, but after the surgery, she continued to have 
symptoms, especially with certain exercises and with lifting 
over 20 pounds. She was recommended for medical discharge 
from service.  An August 2003 physical evaluation board noted 
that the range of motion of her right shoulder was full, but 
painful.  Pain was noted as being moderate/intermittent.

The veteran states that her service medical records showed 
ongoing diagnoses of bursitis.  The Board notes that the 
veteran's right shoulder disability was most recently 
diagnosed as right shoulder tendonitis on VA examination in 
October 2003, and the examiner specifically found no evidence 
of bursitis.  While bursitis and tenosynovitis are rated 
under the same criteria, a complete set of the veteran's 
service medical records would be helpful in making a fully 
informed decision on her claim for an increased rating. 
Compare 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019 (2006) 
with 38 C.F.R. § 4.71a, DC 5024 (2006).

Therefore, on remand, the RO should obtain the veteran's 
complete service medical records, including all surgical 
reports from 2002.

In addition, the October 2003 VA examination is insufficient 
in a more fundamental manner.  The applicable limitation-of-
arm-motion criteria under VA's Schedule for Rating 
Disabilities distinguish between disabilities of the dominant 
arm and disabilities of the non-dominant arm.  Neither the 
available evidence nor the October 2003 VA examination 
indicate whether the veteran is right- or left-handed.  38 
C.F.R. § 4.2 (2006) (" . . . if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes"); see Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Also, the October 2003 VA examination suggests that the 
veteran's right shoulder disability involves a much greater 
degree of limitation of motion during flare-ups.  Based on 
the veteran's account, the examiner indicated that the 
veteran's right shoulder motion was limited by flare-ups an 
additional 75 percent and that those flare-ups occurred four 
times per week.  On remand, if feasible, the veteran should 
be scheduled for an examination during such a flare-up, 
especially in light of the frequency of those flare-ups.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

In view of the passage of time since the veteran's last 
correspondence, the RO should also ask the veteran to 
identify whether she has received any further treatment for 
her service-connected disability from 2004 to the present, 
including both VA and non-VA sources.  If the veteran 
responds affirmatively, then obtain all identified, relevant 
medical treatment records for the right shoulder disability.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain the veteran's complete 
service medical records, including all 
surgical reports from 2002.

2.  Ask the veteran to identify whether 
she has received any further treatment 
for her service-connected disability 
from 2004 to the present, including both 
VA and non-VA sources.  If the veteran 
responds affirmatively, then obtain all 
identified, relevant medical treatment 
records for the right shoulder 
disability.

3.  Then, schedule the veteran for an 
examination to assess the current 
nature and severity of the veteran's 
service-connected right shoulder 
disability.  The claims folder must be 
provided to the examiner.  The 
examination should be scheduled, if 
feasible, during a flare-up of the 
veteran's right shoulder disability.  
The examiner should discuss all 
symptoms, findings, and limitations of 
motion, including limitation due to 
pain, repetitive use, fatigability, 
incoordination, excess movement, and 
the other factors of 38 C.F.R. §§ 4.40 
and 4.45 (2006).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995).  
The examiner must specify whether the 
veteran's right shoulder is her 
dominant shoulder or her non-dominant 
shoulder.

4.  Then, readjudicate the claim for an 
increased (initial) rating for a right 
shoulder disability (now rated 
10 percent disabling).  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for 
response.  Then return the case to the 
Board for its review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



